Title: VII. Jefferson’s Notes and Outline for the Report, [January 1791]
From: Jefferson, Thomas
To: 



[Jan. 1791]

Observations
Our advantages for the cod fishery are

1. Neighborhood. Woman and children salt.
2. Cost of vessels. But the half of that Baltic fir ships, considering price and duration
3. Mariners. Skill, activity, sobriety, order
4. Excellence of our vessels as sea-boats, decrease risk, and quicker returns.
5. Casks. Their cheapness. This alone is an extra profit of 15. to 20 percent.
6. Provisions. Cheapness
7. Winter fishing. Like domestic manufactures fills up odd times.
8. Small vessels, because voyages short. Requires small capital.
9. Shore fishery. Run into port in a storm and so lessen danger. Foreigners pay monthly insurance.

Champion says the cost of supplies to N.F.L. from U.S. and from Engld. are as 4:7
Resources for making seamen.

1. The coasting trade
2. The carrying trade
3. The fisheries.

We have no market for half of our common fish. Which renders W.I. markets so essential.
Fisheries are manufactures, because they create produce.

Preferable to other manufactures which debilitate those employed in them.


Every man we employ in fishing counts as 2. because withdraw him, and it leaves empty and so adds 1. of our enem[y].
Neither the French, Brit. nor Dutch make any mercantile profit from their fisheries.
We alone can do this.
T[ench] C[oxe] proposes

1. An advance of the allowance on the salt exported in fishing vessels
2. A relinquishment of the duty on salt used for fish consumed at home. Which would be a light premium to encourage the consumption of fish and consequently the fisheries
3. An exemption of fishing vessels from the tonnage of 6. cents. To tax vessels is like taxing waggons which carry our produce to market.
4. Promoting consumption of fish, making it part of the military ration, of ship stores.
9. The prohibition of British fish.

Exempt fishermen from land militia duty in peace and war.
But may it not be required in return for all this that they be formed into a marine militia and be liable to be called on tours of marine duty in time of war?
Were we to refuse to Brit. vessels the exportation of our produce their N.F.L. vessels (by their own law) must be fed from Eur. which would increase that part of their expence in the proportion of 4:7 (Champion 119.) and so far operate as Duty on them.
If we do not exclude British from our carrying business

1. Our shipbuilding suppressed
2. Our ship carpenters go to other countries
3. Our young men have no call to sea.
4. Our produce must pay war freight and insurance in Brit. bottoms during war
5. We lose the value of cabotage which would be immense in time of war as we should be carriers for belligerent powers

